BLD-035                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 12-3654
                                      ___________

                             IN RE: ROGEL GRANT,
                                                  Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                     (Related to D.C. Crim. No. 2:04-cr-00749-001)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  November 8, 2012

        Before: SCIRICA, HARDIMAN and GREENAWAY, JR., Circuit Judges

                           (Opinion filed: November 28, 2012)
                                        _________

                                       OPINION
                                       _________

PER CURIAM

      On or around September 17, 2012, federal prisoner Rogel Grant filed a pro se

petition for a writ of mandamus, seeking an order from this Court directing the United

States District Court for the Eastern District of Pennsylvania to appoint him counsel and

rule on two motions that were pending in his 28 U.S.C. § 2255 proceedings. One of

those motions sought to stay his § 2255 proceedings, and the other requested

reconsideration of the District Court’s April 2012 order denying him a new trial.
       On September 25, 2012, the District Court entered an order denying the

aforementioned motions. That same day, the District Court entered a separate order

denying Grant’s § 2255 motion and directing the District Court Clerk to close the case.

Because Grant has received a ruling on his motions and his § 2255 action is now closed,

we will deny his mandamus petition as moot. See Blanciak v. Allegheny Ludlum Corp.,

77 F.3d 690, 698-99 (3d Cir. 1996) (“If developments occur during the course of

adjudication that . . . prevent a court from being able to grant the requested relief, the case

must be dismissed as moot.”).




                                              2